Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
The rejection of claims 1-15 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Claims 1, 3,  have been amended.
Claims 16-27 are cancelled claims. 
Claims 1-15 are being considered on the merits.

Claim Rejections- 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1 recites an aqueous slurry comprising hydrolyzed pulse protein. The hydrolyzed proteins appear to be hydrolyzed globulin and hydrolyzed albumin proteins. However, at step b), after removing the insoluble materials, the protein-rich liquid fraction should comprise hydrolyzed globulin and hydrolyzed albumin proteins. Amended claim 1 at step b) should be amended to recite hydrolyzed globulin and hydrolyzed albumin. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chukwu (WO 2011/146140, hereinafter R1) in view of Eriksen et al. (US 5,520,935, hereinafter R2).
Amended claim 1 is method of producing a plant protein hydrolysate composition from pulse particles wherein an aqueous slurry comprising hydrolyzed water-soluble and water-insoluble pulse proteins are separated to produce a water-soluble protein rich fraction comprising hydrolyzed globulin and hydrolyzed albumin proteins.  The water-
Claims 1, 5, 6, 9 - R1 discloses a method for producing a whole soybean hydrolysate wherein wet-milled soybeans are subjected to filtration to remove non-protein fraction. The pH of the water soluble filtrate is adjusted to about 8 or more to solubilize the proteins. Additional carbohydrates and insoluble matter may be removed by centrifuge. The liquid protein filtrate is then subjected to enzymatic hydrolysis for up to 8 hours at a pH of about 5-6 using enzymes that include broad spectrum proteases, such as papain, bromelain, fungal and/or neutral proteases. The hydrolyzed protein may be spray dried into powder or may be optionally concentrated using reverse osmosis (RO) system or subjected to additional fractionation using ultrafiltration (UF). (page 28, Enzyme hydrolysis of isolated soy protein)
Claims 4, 10 - R1 discloses the protein hydrolysate may be produced by dehulling raw soybeans, defatted soy flour, soy meal; etc. and comminution to a size of less than 120 micron, forming a 20% by weight slurry. The slurry may be subjected to enzymatic hydrolysis using cellulase, hemicellulase, pectinase, and or amylases and one or more proteases. (Page 27, Production of AOX-BSP from soybean slurry to page 28)
It is noted that reaction of amylase would hydrolyze starch component resulting in lower molecular weight carbohydrates that are separated as low molecular weight contaminants. The use of amylase would therefore produce a product of a higher protein concentration. 
Claims 2, 3 - R1 does not mention the degree of hydrolysis of proteins in the soybean slurry, however, the hydrolysate produced comprises peptides of 200 gram per mole to about 7000 grams per mole. (page 19, lines 32-36)
Claim 9 is limited to a solubility of at least 95%. R1 clearly discloses drying of water soluble globulin and albumin hydrolysates using spray dryer. Under the process conditions used, the dry protein hydrolysate product of R1 would obviously have a high solubility. 
Claims 7, 8, - R2 teaches of hydrolyzing pea proteins by an alkaline proteolytic hydrolysis. The pea protein material is hydrolyzed at pH 8.5 (using NaOH) using Alcalase. (Example 1)
In summary, R1 clearly discloses the hydrolysis of whole soybean proteins comprising globulins and albumins and the degree of hydrolysis of such proteins which may be used in nutritional products.  In addition to the proteolytic hydrolysis of soybean proteins, the use of carbohydrases including amylases is also disclosed. Further, the ultrafiltration of the hydrolyzed soybean hydrolyzed proteins is also disclosed by R1.  R2 teaches of hydrolyzing pea proteins using an alkaline proteolysis reaction. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by reacting a pea protein material with Alcalase at an alkaline pH as disclosed by R2. The hydrolyzed protein-rich 
Response to Arguments
	In light of the new grounds of rejection; necessitated by amendments, Applicants arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAMID R BADR/Primary Examiner, Art Unit 1791